MEMORANDUM **
Julian Lopez-Licon appeals the denial of his Motion to Dismiss the indictment for attempted reentry under 8 U.S.C. § 1326(a). We affirm.
Sneaking under the fence, walking north two or three blocks, and hiding behind a bush from the Border Patrol sufficed for an “attempted reentry” conviction, even if continual surveillance amounting to official restraint might have prevented an “entering” or “being found in” conviction. United States v. Leos-Maldonado, 302 F.3d 1061, 1063 (9th Cir.2002), controls.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.